Niblack, J.
— The appellee sued the appellant before a justice of the peace, on a complaint, as follows:
*478“ Daniel Murphy,
“ To J. H. Lambert, Dr.
Acct........$27.95.”
There was a judgment in favor of the appellee, before the justice.
The appellant appealed to the court below, where, on a trial by the court, there was a finding in favor of the appellee in the sum of thirty dollars and forty-five cents, and, over a motion in arrest of judgment, the court rendered judgment on the finding.
The alleged insufficiency of the complaint is urged here as the reason why the motion in arrest of judgment ought to have been sustained.
No formality is required in a complaint before a justice of the peace, but enough must be shown to apprise the defendant of the nature of the claim against him, and to bar another action for the same demand. Powell v. DeHart, 55 Ind. 94; Crocker v. Hoffman, 48 Ind. 207; Clark v. Benefiel, 18 Ind. 405.
Waiving any other question, we think the complaint in this case did not apprise the defendant of the nature of the claim against him, within the meaning of the rule above laid down, and that the court erred in overruling the appellant’s motion in arrest of judgment.
The judgment is reversed, at the costs of the appellee, and the cause remanded for further proceedings, in accordance with this opinion.